Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/06/2022 has been entered. Claims 1,4-6, 8-10,13,17, and 21-29 remain pending in the application. New claims 21-29 has been added to the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 05/06/2022.
Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejection of 1,4-6, 8-10,13,17, and 21-29, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US 2013/0126286 Publication by Chehebar (Here forth “Chehebar”) and US Publication 2018/0184777 by Hong (Here forth “Hong”), below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6, 8-10,13,17, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0064220 by Yu (Here forth “Yu”) in view of US 2013/0126286 Publication by Chehebar (Here forth “Chehebar”) and US Publication 2018/0184777 by Hong (Here forth “Hong”).
Regarding claim 1, Yu discloses a luggage article comprising: 
a packing compartment defined by front and rear hard shells (Fig A and 2A, there is a packing compartment between the front and rear shell and contains an interior lining that can be seen in fig 2A; the shells are considered hard shells as they have some degree of hardness; the shells form a housing area together that holds the packaging area), each of the front and rear hard shells including a rim (Fig A, the rim is the outer edge of an object and both the front and rear shells have a rim to which the zippers that open and close the packaging compartment attach); 
an interior lining that lines at least a portion of the packing compartment (Fig 2B, the interior can be seen to be lined);
a closure mechanism operable to selectively transition the luggage article between open and closed configurations (Fig A), wherein in the closed configuration the closure mechanism couples the rims of the front and rear hard shells to enclose the packing compartment (Fig A) between interior sides of the front and rear hard shells (Fig 2B); 
an expansion material extending between the rims of the front and rear hard shells when the luggage article is in the closed configuration (Fig A); 
a pocket opening extending through the expansion material (Fig A and 2A, There is a pocket closed by a closure mechanism such as a zipper that extends into the packaging compartment but remains a separate closed compartment pocket that can only be accessed through the outside portion of the expanded expansion material); 
a pocket attached to the expansion material and having an interior space accessible through the pocket opening and dimensioned to contain a power bank (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank), wherein the pocket hangs from and extends into the packing compartment from the expansion material (Fig 2B); 
an expansion closure mechanism operable to selectively increase or decrease a distance between the rims of the front and rear hard shells when the luggage article is in the closed configuration thereby transitioning the expansion material between expanded and contracted configurations (Fig 1A and 1B, the expansion material 110 can be expanded and contracted, increasing and decreasing the distance between the rims in the process), wherein, when the expansion material is in the contracted configuration (Fig 1A), the pocket opening is covered by the expansion closure mechanism (Fig A), and wherein, when the expansion material is in the expanded configuration, the pocket opening is located and accessible along an exterior side of the luggage article (Fig A) when the luggage article is in the closed configuration (Fig A);
[Not taught: a stowing mechanism configured to selectively stow the pocket from its hanging position to a secured position pulled up relative to the opening to a position along an adjacent portion of an interior lining that lines the front or rear shell as to not obstruct the packing compartment; 
a port positioned on and accessible from an exterior side of the front or rear hard shell; and a wire electrically coupled to the port and extending therefrom into the packing compartment, wherein the wire further extends into the pocket through a hole in the pocket to electrically couple between a power bank] contained within the pocket (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank) and the port.

    PNG
    media_image1.png
    401
    863
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 1B of Yu
But Yu does not expressly disclose that the hanging pocket could be pulled up and secured.
Chehebar discloses a similar luggage article wherein a stowing mechanism configured to selectively stow the pocket from its hanging position to a secured position pulled up relative to the opening to a position along an adjacent portion of an interior lining that lines the front or rear shell as to not obstruct the packing compartment (Fig 2 and 4). 
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu and Chehebar before them, when the application was filed, to have modified the article of luggage of Yu to include the concept of the hanging pocket being able to be stowed by being pulled up relative to the opening, as taught by Chehebar, to advantageously allow user provide more space within the packing compartment.
But Yu as modified does not expressly disclose a port accessible from the exterior.
Hong discloses a similar article of luggage with a port positioned on and accessible from an exterior side of the front or rear hard shell; and a wire electrically coupled to the port and extending therefrom into the packing compartment, wherein the wire further extends into the pocket through a hole in the pocket to electrically couple between a power bank (Fig 6a-6B; Para28, There is a port 146A on the exterior side of the hard shell. A wire extends into the pocket via hole within the pocket that couples to the power bank; the hole through the shell and pocket are adjacent).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu, Chehebar, and Hong before them, when the application was filed, to have modified the modified article of luggage of Yu to include a port on the exterior of the luggage and the concept of battery located within the pocket being connected to the port via a wire through an opening/hole in the pocket, as taught by Hong, to advantageously allow convenience for the user to charge their phone.
Regarding claim 4, Yu as modified includes all of the limitations including wherein the port is located within a housing positioned along an exterior side of the front or rear hard shell (See detailed description of rejection of claim 1).
Regarding claim 5, Yu further discloses wherein the stowing mechanism comprises selectively mateable attachment structures positioned on the pocket and the adjacent portion of the interior lining of the packing compartment (Fig 2A, matable attachment structure 150 attaches to attachment structure 160 adjacent to the interior lining of the packing compartment) to securely stow the pocket along the adjacent portion of the interior lining (Fig 2A, the attachment secures the pocket along the adjacent interior lining).
Regarding claim 6, Yu further discloses a luggage article comprising: 
a packing compartment defined by front and rear hard shells (Fig A and 2A, there is a packing compartment between the front and rear shell; the shells are considered hard shells as they have some degree of hardness), each of the front and rear hard shells including a rim (Fig A, the rim is the outer edge of an object and both the front and rear shells have a rim to which the zippers that open and close the packaging compartment attach) and defining an interior side and an exterior side, the interior sides configured to define a packing compartment therebetween (Fig 2B); 
an interior lining that lines at least a portion of the packing compartment (Fig 2B, the packing compartment can be seen to have a lining in the interior);
a closure mechanism operable to selectively transition the luggage article between open and closed configurations (Fig A), wherein in the closed configuration the closure mechanism couples the rims of the front and rear hard shells to enclose the packing compartment (Fig A); 
an expansion material extending between the rims of the front and rear hard shells when the luggage article is in the closed configuration (Fig A); 
an expansion closure mechanism closable to cover the expansion material and openable to expose the expansion material to an exterior side of the luggage article when the luggage article is in the closed configuration (Fig 1A and Fig 1B);
a pocket opening extending through the expansion material (Fig A and 2A, There is a pocket closed by a zipper that extends into the packaging compartment but remains a separate closed compartment pocket that can only be accessed through the outside portion of the expanded expansion material); 
a pocket attached to the expansion material and having an interior space accessible through the pocket opening dimensioned to contain a power bank (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank); wherein the pocket hangs from and extends into the packing compartment from the expansion material (Fig 2B), and wherein the opening is 366035201;1U.S. Application. No. 17/004,956Docket No. 59723-293/0368000Response to Non-Final Office Actionaccessible from the exterior side of the luggage article (Fig 1B) when the expansion closure mechanism is opened to insert or remove the power bank (Fig 2B, the pocket is capable of holding items such as a power bank); 
[Not taught: a stowing mechanism configured to selectively stow the pocket from its hanging position to a secured position pulled up relative to the opening to a position along an adjacent portion of an interior lining that lines the front or rear shell as to not obstruct the packing compartment; 
a port positioned on and accessible from the exterior side of the front or rear hard shell, and 
a wire electrically coupled to the port and extending therefrom into the packing compartment, wherein the wire further extends into the pocket through a hole in the pocket  to electrically couple to a power bank when contained within the pocket]
But Yu does not expressly disclose that the hanging pocket could be pulled up and secured.
Chehebar discloses a similar luggage article wherein a stowing mechanism configured to selectively stow the pocket from its hanging position to a secured position pulled up relative to the opening to a position along an adjacent portion of an interior lining that lines the front or rear shell as to not obstruct the packing compartment (Fig 2 and 4). 
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu and Chehebar before them, when the application was filed, to have modified the article of luggage of Yu allow the hanging pocket to be stowed by being pulled up relative to the opening, as taught by Chehebar, to advantageously allow user provide more space within the packing compartment.
Yu as modified does not expressly disclose a port on the exterior of the luggage. 
Hong discloses a similar luggage article with a port positioned on and accessible from the exterior side of the front or rear hard shell, and a wire electrically coupled to the port and extending therefrom into the packing compartment, wherein the wire further extends into the pocket through a hole in the pocket  to electrically couple to a power bank when contained within the pocket (Fig 6a-6B; Para28, There is a port 146A on the exterior side of the hard shell; A wire extends into the pocket via hole within the pocket that couples to the power bank; the hole in the interior lining extends adjacent to the hole in the pocket and aligned).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu, Chehebar, and Hong before them, when the application was filed, to have modified the modified article of luggage of Yu to include a port on the exterior of the luggage and the concept of battery located within the pocket being connected to the port via a wire through an opening/hole in the pocket, as taught by Hong, to advantageously allow convenience for the user to charge their phone.
Regarding claim 8, Yu as modified includes all of the limitations, including wherein the port is positioned within a housing located along the exterior side of the front or rear hard shell (See detailed description of the rejection of claim 1).
Regarding claim 9, Yu as modified includes all of the limitations, including wherein the housing includes a cover that is selectively movable to cover and reveal the port (See detailed description of the rejection of claim 1).
Regarding claim 10, Yu as modified includes all of the limitation, including wherein the port comprises a universal serial bus (USB) port (See detailed description of the rejection of claim 1).
Regarding claim 13, Yu further discloses wherein the expansion closure mechanism comprises a zipper (Fig A) operable to selectively increase or decrease a distance between the rims of the front and rear hard shells to increase or decrease an available volume within the packing compartment (Fig 1A-1B, the expansion mechanism can increase or decrease the volume in the length direction when looking from the front to rear direction), thereby transitioning the expansion material between expanded and contracted configurations (Fig 1A-1B), when the expansion material is in the contracted configuration (Fig 1A), the pocket opening is covered by the expansion closure mechanism (Fig 1A), and wherein, when the expansion material is in the expanded configuration (Fig 1B), the pocket opening is exposed, wherein transitioning the expansion material from the contracted configuration to the expanded configuration to expose the pocket opening comprises pulling a zipper pull of the zipper around a top of the luggage article before pulling the zipper pull around a bottom of the luggage (Fig 1B).
Regarding claim 17, Yu further discloses wherein the pocket includes a stowing mechanism comprising selectively mateable attachment structures positioned on the pocket and the adjacent 20portion of the 54389253;1interior lining of the luggage compartment to securely stow the pocket along the adjacent portion of the interior lining (Fig 2A, matable attachment structure 150 attaches to attachment structure 160, securing the pocket adjacent to the interior lining of the packing compartment).
Regarding claim 21, Yu further discloses wherein the expansion closure mechanism comprises a zipper operable to selectively increase or decrease the distance between the rims of the front and rear hard shells (Fig 1A-1B, the zippers that open and close the expandable portion increase or decrease the distance), and wherein transitioning the expansion material from the contracted configuration to the expanded configuration to access the pocked opening comprises pulling a zipper pull of the zipper around a top of the luggage article before pulling the zipper pull around a bottom of the luggage (Fig 1A-1B, the zippers zip around from top to the bottom of the luggage).
Regarding claim 22, Yu as modified includes all of the limitations including wherein the wire extending into the packing compartment extends beneath the interior lining toward the pocket (See the detailed description of the rejection of claim 1, the modification was of Yu to include the concept of a port connected through a hole in the pocket, which means that the wire would extending into the packing compartment that extends beneath the interior lining toward the pocket), and wherein the interior lining includes a hole from which the wiring extends from the interior lining to the pocket (See the detailed description of the description of the rejection of claim 1).
Regarding claim 23, Yu as modified includes all of the limitations including wherein the hole in the interior lining extends through the adjacent portion of the interior lining (See the detailed description of the description of the rejection of claim 1).
Regarding claim 24, Yu as modified includes all of the limitations wherein, when the pocket is stowed, the hole in the interior lining and the hole in the pocket are both positioned between the pocket and the adjacent portion of the interior lining along which the pocket secures (See detailed description of the rejection of claim 1; Yu as modified would have an interior lining and the hole in the interior lining and pocket would have to be adjacent in order for the wire to be able to reach the port; when the pocket is stowed, the top portion of the pocket where the hole is remains in the same place allowing the hole to remain adjacent).
Regarding claim 25, Yu as modified includes all of the limitations including wherein, when the pocket is stowed, the hole in the lining and the hole in the pocket are positioned to approximately align (See the detailed description of the rejection of claim 24).
Regarding claim 26, Yu as modified includes all of the limitations including wherein the wire extending into the packing compartment extends beneath the interior lining toward the pocket, and wherein the interior lining includes a hole from which the wiring extends from the interior lining to the pocket (See the detailed description of the rejection of claim 6).
Regarding claim 27, Yu as modified includes all of the limitations including wherein the hole in the interior lining extends through the adjacent portion of the interior lining (See the detailed description of the rejection of claim 6).
Regarding claim 28, Yu as modified includes all of the limitations wherein, when the pocket is stowed, the hole in the interior lining and the hole in the pocket are both positioned between the pocket and the adjacent portion of the interior lining along which the pocket secures (See detailed description of the rejection of claim 1; Yu as modified would have an interior lining and the hole in the interior lining and pocket would have to be adjacent in order for the wire to be able to reach the port; when the pocket is stowed, the top portion of the pocket where the hole is remains in the same place allowing the hole to remain adjacent).
Regarding claim 29, Yu as modified includes all of the limitations wherein, when the pocket is stowed, the hole in the lining and the hole in the pocket are positioned to approximately align (See detailed description of the rejection of claim 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10130152 issued to Bhatnagar (Fig 11: electrical USB port);
US Publication 2018/0289133 by Zhijian (Fig 1: hole through which wiring goes through);
US Publication 2018/0198295 by Warney (Fig 3: Pocket for battery pack, wiring, electrical port);
US Publication 2016/0326044 by Ashley (Fig 6: electrical port, battery pack).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/              Supervisory Patent Examiner, Art Unit 3733